DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 03/02/2022 has been entered. Claims 1-5, 7, 8, 10-24 and 27 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Taylor M. Davenport (Reg. No. 42,466) on 3/18/2022.

The application has been amended as follows: in the claims, claim 7 has been amended.

7.	(Currently Amended) An integrated circuit (IC) comprising:
a bus interface coupled to a two-wire power management interface bus;
a clock source coupled to the bus interface;
a timer; and
a control circuit coupled to the bus interface and the timer, the control circuit configured to:
assume ownership of the two-wire power management interface bus;
responsive to detecting an arbitration request through the bus interface, start the timer;
responsive to the timer expiring without detecting a clock signal through the bus interface, conclude a hang condition;
to lose the ownership; and
rejoin the two-wire power management interface bus after leaving the two-wire power management interface bus.

End Amendment.

Allowable Subject Matter
Claims 1-5, 7, 8, 10-24 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the known prior arts fail to explicitly teach the control circuit configured to assume ownership of the two-wire power management interface bus; responsive to detecting an arbitration request through the bus interface, start the timer; responsive to the timer expiring without detecting a clock signal through the bus interface, conclude a hang condition; responsive to concluding the hang condition, leave the two-wire power management interface bus by releasing a clock line to lose the ownership; and rejoin the two-wire power management interface bus after leaving the two-wire power management interface bus in combination with other limitation found in the independent claim 7.
Other dependent claims 8, and 10-14 inherit the allowable subject matter of the parent claim above.
Claims 1-5, 15-24 and 27 were indicated as allowable in the previous Office Action.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foust et al US publication US 20190004991 discloses a host controller dynamically release control of the clock line of the interconnect to enable another device to drive a second clock signal onto the clock line
Tsai US publication US 20080244129 discloses a master device of two-wire bus providing release function for clock line

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PHONG H DANG/Examiner, Art Unit 2184